TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00170-CR


                                     Cedric Burkhalter, Appellant

                                                  v.

                                     The State of Texas, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
            NO. 2021845, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Cedric Burkhalter seeks to appeal from a judgment of conviction for aggravated robbery.

Sentence was imposed on August 15, 2002. There was no motion for new trial. The deadline for

perfecting appeal was therefore September 16, 2002. Tex. R. App. P. 26.2(a)(1). Notice of appeal was

filed on January 14, 2003. We lack jurisdiction to dispose of the purported appeal in any manner other

than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

               The appeal is dismissed.




                                               __________________________________________

                                               Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: April 10, 2003
Do Not Publish